DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/12/2019, 10/28/2019, 09/27/2021, 07/07/202207/22/2022 (2), 07/26/2022, 07/28/2022, 08/02/2022, 08/04/2022, 08/10/2022 and 09/29/2022 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19, in the reply filed on 09/06/2022 is acknowledged. Claims 20-33 withdrawn from further consideration.

Claim Objections
Claims 16 is objected to because of the following reasons:  “a receiver system” should read “the receiver system” since claim 15 have “a receiver system” which claim 16 depend. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig et al. (US PUB  2018/0136331; herein after “Rosenzweig” in related embodiments) in view of O'Neill et al. (US PUB 2010/0053715; herein after “O'Neill”).	
Rosenzweig and O'Neill disclose LiDAR systems. Therefore, they are analogous art.

	Regarding claim 1, Rosenzweig teaches a light detection and ranging (LiDAR) system (FIG. 1A illustrates a LIDAR system 100), comprising: a beam steering system (104) comprising: a polygon structure (a polygon mesh) (para. [0113] and [0121]); and a mirror (deflector 114) coupled to a mirror controller (118) that controls movement speed and direction of the mirror (i.e., at least one 118 may control a speed of movement of the at least one deflector 114, para. [0363], FIG. 22); a laser system (102) operative to emit light pulses that are steered by the beam steering system in accordance with a field of view (FOV) (i.e., at least one processor 118 may be configured to coordinate operation of the at least one light source 112 with the movement of at least one light deflector 114 in order to scan a field of view 120, para. [0121], FIG. 1A); and a region of interest (ROI) controller (118) coupled to the beam steering system and the laser system (para. [0360]-[0380]), the ROI controller operative to: coordinate the movement speed of the mirror (mirror 314, FOG. 3C) and light pulse intervals when the light pulses emitted by the laser system are steered to at least one ROI within the FOV (i.e., one or more reflector units 314 may move differently than intended (frequency, rate, speed etc.) and their movement may be compensated for by electrically controlling the deflectors appropriately, para. [0152]…a light pulse emission event to the reception event (light pulse intervals) [0167], FIG. 3C…at step 5402 the LIDAR system 100 begins a scanning cycle at an initial scanning rate…at a predetermined interval, para. [0762]-[0764], FIGS. 54-55, also see para. [0360] and [0555]).
	Rosenzweig teaches all limitations except for explicit teaching of a polygon structure, and coordinate the movement speed of the mirror and light pulse intervals.
	However, in a related field of endeavor O'Neill teaches the scanning system includes a polygonal-mirror system 800, in addition to the nodding-mirror system 100. The polygonal-mirror system 800 includes a polygonal mirror 810 having a rotation axis 813, and a rotary drive 820 configured to rotate the polygonal mirror 810 about the rotation axis 813 (para. [0061], FIG. 8). The rotary drive 920 is configured to rotate the polygonal mirror 910 about the rotation axis, and the rotary encoder 930 is configured to produce a pulsed output signal in response to rotation of the polygonal mirror 910. The control circuitry 950 adjusts a current provided to the rotary drive 920 in response to the pulsed output signal of the rotary encoder 930 to ensure that the polygonal mirror 910 rotates in a reference scan pattern, in a closed-loop control system…the control circuitry 950 is configured to modify the pulsed output signal to compensate for manufacturing defects in the polygonal mirror 910. For example, to offset deviations in the angles between the facets 1014 of the polygonal mirror 910 from the ideal angle, adjustable delays can be inserted before the pulse train for each facet 1014 (para. [0066]-[0069], FIG. 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenzweig such that a polygonal mirror has control circuitry that adjusts a current (mirror speed) provided to the rotary drive in response to the pulsed output (light pulse intervals) as taught by O'Neill, for the purpose of a control circuitry of the polygonal-mirror system is configured to modify the output signal of the rotary encoder to increase the resolution of the lidar system or to compensate for manufacturing defects in the polygonal mirror.

Regarding claim 2, Rosenzweig teaches the ROI controller is operative to: for light pulses steered towards the at least one ROI, control the movement speed of the mirror such that it is slower compared to the movement speed of the mirror when the light pulses are steered towards a non-ROI (i.e., a region of low interest (R0) as a RONI (R3) (higher mirror speed) and  high interest ROI (R2) (slower mirror speed), para. [0380]-[0381]).

Regarding claim 3, Rosenzweig teaches the ROI controller is operative to: adjust the movement speed of the mirror based on a beam steering angle within the FOV (para. [0115], as shown in FIG. 3C).

Regarding claim 4, Rosenzweig teaches the ROI controller is operative to: adjust a repetition rate of the light pulses based on the beam steering angle (para. [0151], FIG. 3C, para. [0229], FIG. 7, para. [0363] and pulse repetition rate, para. [0131], FIG. 2A, [0369], [0421]).

Regarding claim 5, Rosenzweig teaches the ROI controller (118) is operative to: when the beam steering system is directed to an ROI: set the movement speed to a ROI movement speed; and set the repetition rate to a ROI repetition rate; and when the beam steering system is directed to a non-ROI: set the movement speed to a non-ROI movement speed; and set the repetition rate to a non-ROI repetition rate, wherein the ROI movement speed is slower than the non-ROI movement speed, and wherein the ROI repetition rate is faster than the non-ROI repetition rate (para. [0380]-[0381]).

Regarding claim 6, Rosenzweig teaches the beam steering angle is a vertical beam steering angle (i.e., different vertical field of view angles may also be implemented, para. [0123], FIG. 1A, para. [0147], FIG. 3B).

Regarding claim 7, Rosenzweig teaches the beam steering angle is a horizontal beam steering angle (i.e., a 360-degree horizontal field of view, para. [0123], FIG. 1A, para. [0147], FIG. 3B).

Regarding claim 8, Rosenzweig teaches the laser system (102) comprises a plurality of light emission paths (e.g., paths 2722a, 2722b, and 2722c) each directed towards the beam steering system (2704) (para. [0510], FIG. 27), wherein the light emission paths are aligned such that a fixed angle exists between any two immediately adjacent light emission paths (i.e., some or all of the individual deflectors of a deflector array may be synchronized to deflect light in different directions with fixed angles between them, para. [0514], FIG. 27).

Regarding claim 9, Rosenzweig as set forth in claims 1 and 8 further teaches the ROI controller (118) is operative to control the mirror movement speed based on the fixed angle (i.e., some or all of the individual deflectors of a deflector array may be synchronized to deflect light in different directions with fixed angles between them, para. [0514], FIG. 27), a frame rate in which the beam steering system scans the FOV (I.e., at least one processor 118 may control an angle of deflection of the MEMS mirror, speed of deflection, dwell time, etc., any of which can affect the FOV range and/or frame rate of the LIDAR system, para. [0363]), and the at least one ROI (e.g., scan directions in regions 2712a, 2712b, and 2712c, para. [0510], also see para. [0533]-[0534]).

Regarding claim 10, Rosenzweig as set forth in claims 1 and 9 further teaches the ROI controller (118) is operative to control the mirror movement speed based on a desired angular resolution (i.e., a scanning of the entire the field of view of the LIDAR system may include changing deflection of light over a span of 30°, and the instantaneous position of the at least one light deflector may include angular shifts of the light deflector within 0.05° (desired angular resolution), para. [0117], also see para. [0425]).

Regarding claim 11, Rosenzweig as set forth in claims 1 and 8 further teaches the laser system comprises a plurality of fiber tips that are associated with a common laser source, wherein each fiber tip is associated with a respective one the of the plurality of light emission paths (para. [0104] and [0160]).

Regarding claim 12, Rosenzweig as set forth in claims 1 and 8 further teaches the laser system comprises: a collimator associated with a laser source (102/112); and a plurality of partially reflective mirrors (a plurality of deflectors 216-218,220) that redirect light energy being emitted from the collimator along respective ones of the plurality of light emission paths (para. [0138]-[0139], as shown at least in FIG. 2D).

Regarding claim 13, Rosenzweig as set forth in claims 1 and 8 further teaches the laser system (102) comprises a plurality of light emission paths (e.g., paths 2722a, 2722b, and 2722c) each directed towards the beam steering system (para. [0510], FIG. 27), wherein each light emission path is associated with a collimator coupled to its own laser source (i.e., an optical system (beam steering system) may include one or more optical components for generating, detecting and/or manipulating light. For example, light sources, lenses, mirrors, prisms, beam splitters, collimators, para. [0104]).

Regarding claim 14, Rosenzweig as set forth in claims 1 and 13 further teaches an orientation of each collimator is adjustable to control an angle between adjacent collimators (i.e., an optical system (beam steering system) may include one or more optical components for generating, detecting and/or manipulating light. For example, light sources, lenses, mirrors, prisms, beam splitters, collimators (adjustable as needed), para. [0104]).

Regarding claim 18, Rosenzweig fails to teach the polygon comprises a trapezoidal cross-section in which a first facet is not parallel to a second facet.
However, in a related field of endeavor O'Neill teaches the masked polygonal mirror 910 includes facets 1014 having masked regions 1015 of low reflectivity and an unmasked region 1016 of high reflectivity (para. [0064], FIGS. 9-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenzweig such that a masked polygonal mirror includes facets having masked regions of low reflectivity and an unmasked region of high reflectivity (such that the facets are not parallel to each other like a trapezoidal cross-section) as taught by O'Neill, and the polygonal mirror masked to improve the uniformity of the collection efficiency.

Regarding claim 19, Rosenzweig fails to teach the trapezoidal cross-section produces a scanned pattern having vertical overlap but no curve in a vertical direction.
However, in a related field of endeavor O'Neill teaches the masked polygonal mirror 910 includes facets 1014 having masked regions 1015 of low reflectivity and an unmasked region 1016 of high reflectivity (para. [0064], FIGS. 9-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenzweig such that a masked polygonal mirror includes facets having masked regions of low reflectivity and an unmasked region of high reflectivity (such that the facets produces a scanned pattern having vertical overlap but no curve in a vertical direction) as taught by O'Neill, and the polygonal mirror masked to improve the uniformity of the collection efficiency.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art does not teach, or renders obvious, regarding a receiver system comprising a focusing lens and at least one detector (para. [0139], FIG. 2D), wherein a scan region exist between the focusing lens and the mirror (para. [0115]); wherein the mirror comprises a prism; and wherein the laser system comprises at least one light emission path source positioned outside of the scan region and is directed towards the prism.
Claims 16-17 depend upon allowable claim 15.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenius et al. (US 9368936 ) teaches “A laser diode firing circuit for a light detection and ranging (LIDAR) device is disclosed. The firing circuit includes a laser diode coupled in series with a transistor, such that current through the laser diode is controlled by the transistor. The laser diode is configured to emit a pulse of light in response to current flowing through the laser diode”, column 1, lines 50-55..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 13, 2022